DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.

Information Disclosure Statement
3.	The information Disclosure Statement (IDS) Form PTO-1449, filed on December 23, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.


Allowable Subject Matter
4.	Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:

In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claims 1, 8, 15 and 22 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
receiving first persistent coordinate data, second persistent coordinate data, and relational data; 
determining, based on input received via the one or more sensors, third persistent coordinate data and fourth persistent coordinate data; 
determining whether the first persistent coordinate data corresponds to the third persistent coordinate data; 
in accordance with a determination that the first persistent coordinate data corresponds to the third persistent coordinate data: 
        determining whether the second persistent coordinate data corresponds to the fourth persistent coordinate data; 
        in accordance with a determination that the second persistent coordinate data corresponds to the fourth persistent coordinate data: 
                  displaying a virtual object via the display of the head-wearable device using the relational data and the second persistent coordinate data; 
        in accordance with a determination that the second persistent coordinate data does not correspond to the fourth persistent coordinate data: 
                 displaying the virtual object via the display of the head-wearable device using the relational data and the first persistent coordinate data; and 
in accordance with a determination that the first persistent coordinate data does not correspond to the third persistent coordinate data: 
        forgoing displaying the virtual object via the display of the head-wearable device.

5.	Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 1-28.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion
7.	The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:

LAZAROW (US 20190114802 A1) discloses the augmented reality (AR) and/or mixed reality (MR) devices (methods) for synchronizing a first display device with a second display device within a shared coordinate system. The method may comprise establishing, between the first display device and the second display device, a shared coordinate system of an environment. The shared session may coordinate system may include a first spatial anchor that is fixed in three dimensional space of the environment at a first position coordinates. The method may further include determining that the second display device is uncertain of its location within the shared coordinate system of the environment generated by the first display device with respect to the position of the first spatial anchor. The method may further include generating, at the second display device, key frame information in response to determining that the second display device is uncertain of its location. The key frame information may include a subset of available session information at the second display device. The method may further include 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/KIM THANH T. TRAN/
Examiner, Art Unit 2612

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612